Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 25-26 recite “wherein each of the plurality of extensions (104) corresponds to a tubular extension”, which is awkwardly worded.  It is suggested to rephrase the aforementioned portion of lines 25-26 as “wherein each extension of the plurality of extensions (104) is tubular
Line 27 recites “wherein the insert (104f) is pushed with a cavity”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 27 as “wherein the insert (104f) is pushed within a cavity”.
Line 34 recites “along a swing line”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 34 as “along a sewing line”.
Line 35 recites “wherein wring or twisting and rolling”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 35 as “wherein wringing or twisting and rolling”.
Claim 19 is objected to because of the following informalities: 
Lines 2-3 recite “the absorbent fabric having length (A) and width (B)”.  Which is improper since a reference character such as (A) and (B) cannot be used to describe a feature of an invention.  It is suggested to rephrase the a length (A) and a width (B)”
Line 5 recites “(out of three)”, which is improper since parenthesis cannot be used within a claim except to denote a reference character.
Claim 20 is objected to because of the following informalities: lines 2-3 recite “to form a pouch or tubular structure that is referred to as the tubular extension”, wherein the use of the term “referred to as” is improper.  It is suggested to rephrase claim 20 as follows: “The headband (100) of claim 1, wherein the tubular extension is formed from a rectangular piece of fabric having a length and a width, wherein the fabric is folded along its length such that a first half of the fabric is placed over a second half of the fabric to form three open sides, the top half of the fabric is sewn to the second half of the fabric along two of the three open sides, and then turned inside-out.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5-7, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, lines 1-5 recite “wherein the annular band portion (102) comprising…an elongated band of a fabric material with two opposing ends coupled together with two opposing ends of an elastic portion”; however, claim 1 already recites that the elongated band is a fabric with two opposing ends coupled together with opposing ends of an elastic portion.  
Applicant’s specification recites in Paragraph [0028] that the band portion may include an elongated band of fabric material 102h with two opposing ends coupled together with two opposing ends of an elastic portion 102i (as shown in FIG.1C). In another embodiment, the band portion 102 may include an elongated band of a fabric material embodying an elastic portion disposed within the band, with two opposing ends of the elongated band of fabric coupled together (as shown in FIG.1A).  
Thus, the headband is disclosed as being either an elongated band of fabric material with two opposing ends coupled together with two opposing ends of an elastic portion or an elongated band of a fabric material embodying an elastic portion disposed within the band, with two opposing ends of the elongated band of fabric coupled together.  

Regarding claim 3, lines 1-7 recite “wherein the annular band portion comprising of at least an elongated band of a fabric material embodying an elastic portion disposed therein with two opposing ends of the elongated band of a fabric coupled together”; however, claim 1 already recites that the elongated band is a fabric with two opposing ends coupled together with opposing ends of an elastic portion.  
Applicant’s specification recites in Paragraph [0028] that the band portion may include an elongated band of fabric material 102h with two opposing ends coupled together with two opposing ends of an elastic portion 102i (as shown in FIG.1C). In another embodiment, the band portion 102 may include an elongated band of a fabric material embodying an elastic portion disposed within the band, with two opposing ends of the elongated band of fabric coupled together (as shown in FIG.1A).  
Thus, the headband is disclosed as being either an elongated band of fabric material with two opposing ends coupled together with two opposing ends of an elastic portion or an elongated band of a fabric material embodying an elastic portion disposed within the band, with two opposing ends of the elongated band of fabric coupled together.  

Claims 5-7 are rejected due to their dependency from claim 2.
Regarding claim 14, lines 1-2 recite “wherein the insert (104f) is fixed at its two ends within the tubular extension (104) by gluing”; however, claim 1, from which claim 14 ultimately depends, recites that the insert (104f)…is fixed at its two ends with the tubular extension by sewing”.  Applicant’s specification recites that the inserts may be “fixed at its two ends within the tubular extension 104 by sewing or gluing”.  Thus, the specification does not provide support for an embodiment wherein the insert is fixed at its two ends by both gluing and sewing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14-15 recite “wherein the elongated band of fabric material (102h) includes multiple layers of fabric”; however, lines 9-10 recite “wherein the annular band portion (102) further consists of a top layer (102d) and a bottom layer (102e)”, wherein a top layer and a bottom layer already provide multiple layers, thus, it is unclear if the multiple layers are the same or different than the top layer and bottom layer.  Applicant’s disclosure cites Figure 5 for depicting multiple layers, however only an exterior of the headband is shown, thus no layers are depicted.  A delineation between the top portion (102a) and the bottom portion (102b) is depicted but a delineation would not typically be interpreted as a layer, since by definition, a layer requires “a sheet, quantity, or thickness of material, typically one of several, covering a surface or body”, see Oxford Languages.  A layer or covering between multiple sheets cannot be deduced from Figure 5.  For purposes of substantive examination, the limitation of multiple layers of fabric will be interpreted as being the same as the top and the bottom layer.
Regarding claim 2, lines 1-2 recites “wherein the annular band portion (102) comprising of at least an elongated band of an elastic”; however, claim 1, from which claim 2 depends, does not recite that the annular band portion comprises at least an elongated band of an elastic, but rather recites that the annular band portion (102) includes an elongated band of a fabric material (102h).  Thus, the limitation “the annular band portion (102) comprising of at least an elongated band of an elastic” lacks antecedent basis.  Based on a review of the Applicant’s disclosure, it appears that the annular band portion can be either an elongated band of fabric material with two opposing ends coupled together with two opposing ends of an elastic portion or an 
Regarding claim 3, lines 1-5 recite “wherein the annular band portion (102) comprising of at least an elongated band of fabric material”, which lacks antecedent basis, since claim 1 only recites “the annular band portion (102) includes an elongated band of a fabric material (102h) with two opposing ends of an elastic portion (102i).
Regarding claim 5, lines 1-4 recite “wherein the annular band of the fabric material (102h) includes the elastic portion (102i) disposed within the elongated band, with two opposing ends of the elongated band coupled together”; however, claim 1, from which claim 5 ultimately depends, recites that the annular band portion (102) includes an elongated band of a fabric material (102h).  Based on a review of the Applicant’s disclosure, it appears that the annular band portion can be either an elongated band of fabric material with two opposing ends coupled together with two opposing ends of an elastic portion or an elongated band of a fabric material embodying an elastic portion disposed within the band, with two opposing ends of the elongated band of fabric coupled together but not both.  For purposes of substantive examination, the limitations of claim 5 will be interpreted as requiring the annular band portion to comprise an elastic 
Claims 6-7 are rejected due to their dependency from claim 2.
Regarding claim 20, line 1 recites “wherein the sewn folded fabric”; there is insufficient antecedent basis for this limitation in the claim, since sewn folded fabric is not recited until claim 19.   
Regarding claim 20, the limitation “wherein the sewn folded fabric (104) is then reversed to form a pouch or tubular structure that is referred to as the tubular extension”, is indefinite since the claim appears to be reciting a method of manufacturing, whereas the preamble is drawn to an apparatus, i.e. the headband.  For purposes of substantive examination, the limitations of claim 20 will be interpreted as the method of manufacturing of the tubular extension of the headband.  Thus, any extension having a tubular structure meets the limitations of claim 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 13 recites that the insert is fixedly disposed inside the tubular extension; however, claim 1, from which claim 13 ultimately depends, recites “an insert (104f) is fixedly disposed” with respect to the tubular extension.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DaCruz (US2008/0222775) in view of Muta (US5062157), Castle (US2010/0058515), Sears (US5655224), and Akins et al. (US2016/0345705).
Regarding claims 1-2, 12-15, DaCruz discloses a headband (refer to Figures 1-6; additionally refer to Paragraph [0007] which states that the device may be “open or closed”, wherein an open configuration allows a user’s hair to come out through the top 
	DaCruz does not disclose that the two opposing ends of the elongated band of fabric material is coupled together with two opposing ends of an elastic portion, that the tubular extensions comprise a bendable metal insert, fixedly disposed therein, wherein the insert is pushed within a cavity of each tubular extension and is fixed at its two ends with the tubular extension by sewing, or wherein one end of each of the plurality of extensions is inserted in between the top layer and the bottom layer of the annular band portion and sewn or attached together circumferentially at least at one side of the annular band portion along a sewing line, and wherein wringing or twisting and rolling of each of the plurality of extensions is facilitated by the insert present within each tubular extension.  Rather, DaCruz discloses that the annular band may or may not have an elastic band disposed between the multiple layers of fabric, thereby demonstrating that modifying the annular band is within the scope of the invention.  Further, it is well-known 
	The combination of DaCruz and Muta do not disclose wherein one end of each of the plurality of extensions is inserted in between the top layer and the bottom layer of the annular band portion and sewn or attached together circumferentially at least at one side of the annular band portion along a sewing line, and wherein wringing or twisting and rolling of each of the plurality of extensions is facilitated by the insert present within each tubular extension.  Rather, the combination discloses that the plurality of extensions are formed by folding a piece of rectangular fabric over itself, sewing said fabric to form a cylinder, then cutting strips of the resultant cylinder to form strips of fabric, analogous to the extensions of the claimed invention (refer to DaCruz, 
	The combination of DaCruz, Muta, and Castle does not disclose wherein a bendable metal insert is fixedly disposed within the tubular extension, wherein the insert is pushed within a cavity of each tubular extension and is fixed at its two ends with the tubular extension by sewing or gluing.  However, the combination does disclose that the headband may be used to mold or curl hair (refer to DaCruz, Paragraph [0007]) and it is well-known to provide devices used to mold or curl hair with a bendable insert in order 

Regarding claim 3, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein the annular band portion comprises an elongated band of fabric material embodying an elastic portion disposed therein with the two opposing ends of the elongated band of a fabric coupled together (“an elastic band can be disposed between layers [of the annular band]”, refer to Paragraph [0023]).  
Regarding claim 4, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above.  Per the modification addressed in claim 1, the plurality of extensions are attached to the headband via sewing, in between a top and a bottom layer of the fabric forming the headband.  DaCruz further discloses wherein the plurality of extensions are positioned about the top portion (refer to Figure 2).  
Regarding claim 5, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 2, as applied above.  DaCruz further discloses wherein the elongated band of the fabric material includes the elastic portion disposed within the elongated band, with two opposing ends of the elongated band coupled together (refer to DaCruz Paragraph [0023]).
Regarding claim 6, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 2, as applied above.  DaCruz further discloses wherein the annular band portion is configured to have one or more decorative items (25; and/or knots as described in Paragraph [0025]) attached thereto (streams of sequined fabric is attached to the annular band portion, refer to Paragraph [0020]) or itself configured to give an aesthetic appearance to the headband.
Regarding claim 7, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 6, as applied above.  DaCruz further discloses wherein the one or more decorative items are selected from a group consisting of a knot (refer to Paragraph [0025]), a tie ribbon, a button, a bead, and a sequin (refer to Paragraph [0020] which describes sequined strips attached to the annular band portion).
Regarding claim 8, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein each of the plurality of extensions is made flat (“flat water-absorbing fabric strips”, refer to Paragraph [0009]) and substantially rectangular in shape (refer to Figure 2, wherein extensions, 25, are illustrated as being rectangular, additionally refer to extensions, 20, wherein the strips are shown to be elongated with angular distal ends, thereby exhibiting a substantially rectangular shape) having two opposing sides (refer to Paragraph [0020] which states that the strips, analogous with the extensions of the claimed invention, “have two separate side”) that can go within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands (the limitation “go within penetrating the wet hair strands of the user for drying the wet hair strands, and wringing the wet hair strands” is an intended use limitation; since the strips 
Regarding claim 9, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 8, as applied above.  DaCruz further discloses wherein each of the flat and substantially rectangular shaped extensions are uniform in length and width or non-uniform in length and width with respect to each other (the extensions may be “a combination of…varying length, color, texture, width, or any combination thereof”, refer to Paragraph [0020]; additionally refer to Figures 1, 2, and 5 which show the fabric strips having non-uniform lengths).
Regarding claim 10, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 8, as applied above.  DaCruz further discloses wherein the two opposing sides of each of the flat and substantially rectangular shaped extensions are hemmed or unhemmed (refer to Paragraph [0030] which states that the strips, which are analogous to the extensions of the claimed invention, are formed by “reinforcing stitches can be added to the pattern before or after cutting to reduce fraying and the like”; refer additionally to Paragraphs [0025-0028] which states that the strips/extensions are formed by folding over a piece of rectangular fabric, sewing the rectangle into a cylinder, then cutting strips into the cylinder to form the strips/extensions, wherein the cut strips/extensions will have unfinished/unhemmed edges).
Regarding claim 11, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein each of the 
Regarding claim 16, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 11, as applied above.  DaCruz further discloses wherein each of the tubular extensions are non-uniform in length with respect to each other (best shown in DaCruz Figure 2). 
Regarding claim 17, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above.  DaCruz further discloses wherein the extensions are further configured to have one or more decorative items (25; and/or knots as described in Paragraph [0025]) to give an aesthetic appearance to the headband.
Regarding claim 18, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 17, as applied above.  DaCruz further discloses the one or more decorative items are selected from a group consisting of a knot (refer to Paragraph [0025]), a tie ribbon, a button, a bead, a sequin (25), any other decorative items, or any combinations thereof.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DaCruz, Muta, Castle, and Akins as applied to claim 1 above, and further in view of Harris (US2018/0020799).
Regarding claims 19-20, the combination of DaCruz, Muta, Castle, and Akins discloses the headband of claim 1, as applied above, wherein the plurality of extensions are made of an absorbent fabric (refer to DaCruz, Paragraph [0022]) having a length and a width (the extensions are tubular, their longest dimension is the length and their shortest dimension is the width).  The limitations “wherein the absorbent fabric is folded along a fold line (104d) that is along the length (A) and middle of the absorbent fabric, and then the two open ends (out of three), one along the lengthwise direction and one along the width of the folded fabric 104 is closed by sewing (104e)” and “wherein the sewn folded fabric (104) is then reversed to form a pouch or tubular structure that is referred to as the tubular extension” are being treated as product by process limitations; that is the hair extensions are tubular and are formed by folding, sewing, and then turning inside-out. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. the tubular extension must be sewn on at least two sides. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
	The combination of DaCruz, Muta, Castle, and Akins discloses that the tubular extension may be formed by sewing but does not thus far disclose that the tubular extension comprises stitching on two out of three sides.  Harris discloses a hair fastening device (refer to Figures 1-6), comprising a tubular portion (302) having an internal cavity for receiving an insert (102, Figure 1), wherein the tubular extension comprises stitching on two of its three sides (best shown in Figure 3A; additionally refer to Paragraph [0023]).  Therefore it would have been obvious to one of ordinary skill in .
	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the same base reference, DaCruz (US2008/0222775), is still being relied upon in the current rejection, the amendments to the claims required modification to DaCruz, and therefore the arguments regarding 35 U.S.C. 102 rejection as anticipated by DaCruz, in the previous office action are moot.
Applicant’s arguments with respect to claims 1-2, 4, 6, 8-10 in view of Kalensky (US2709261) and claims 11-13, and 15 in view of Kalensky and Sears (US5655224) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799